Citation Nr: 1725787	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  10-47 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, to include plantar fasciitis, tinea pedis, onychomycosis, and pes planus.

2.  Entitlement to a disability rating in excess of 10 percent for pseudofolliculitis barbae (PFB).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1969 to February 1972, including service within the Republic of Vietnam.

The issue pertaining to a bilateral foot disorder comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Cleveland, Ohio, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  Jurisdiction was subsequently transferred to the RO in North Little Rock, Arkansas.  The matter of entitlement to an increased rating for PFB comes before the Board on appeal from an April 2010 rating decision issued by the North Little Rock RO.  

In April 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's claim file.

In a March 2012 rating decision, the RO granted a total disability rating based on individual unemployability (TDIU), effective April 28, 2011.  A review of the claims file shows that the Veteran first met the criteria for TDIU at that time.  Thus, any inferred TDIU claim prior to April 28, 2011, is inapplicable.


FINDINGS OF FACT

1.  The most probative evidence of record indicates a bilateral foot disorder, to include plantar fasciitis, tinea pedis, onychomycosis, and pes planus, was not incurred or aggravated in service.  

2.  The Veteran's PFB affects less than 20 percent of the total surface area or exposed area of the body, no corticosteroids or immunosuppressive drugs have been prescribed, and no characteristics of disfigurement are present.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a bilateral foot disorder, to include plantar fasciitis, tinea pedis, onychomycosis, and pes planus have not been met.  38 U.S.C.A. § 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.306, 3.307, 3.309 (2016).

3.  The criteria for a disability rating in excess of 10 percent for PFB have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.118, Diagnostic Codes (DC) 7800, 7806, 7813 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran identified VA treatment records from the Memphis VA Medical Center from 1973 to 1976 that could be relevant to his claims.  He stated that he first sought treatment for his feet there in 1973 or 1975.  The RO requested the records several times and received a formal finding in October 2010 that the identified records were unavailable.  The Veteran was notified of this and stated that he did not have copies of the records.  Therefore, the Board concludes that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I.  Service Connection

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's currently diagnosed foot condition does not fall under the enumerated conditions in 38 C.F.R. § 3.309(a), and thus service connection for a foot disorder on a presumptive basis as a chronic disability is not merited.

For purposes of establishing service connection, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports.  A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1994).

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

If, on the other hand, a pre-existing disability is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, only instead a claim for service-connected aggravation of that disability.  And in that circumstance, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA, to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

The provisions of 38 U.S.C.A. § 1153, and its implementing VA regulation, 
38 C.F.R. § 3.306, provide criteria for determining when a pre-existing disability has been aggravated.  According to this statute and regulation, a pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 

Concerning this, mere temporary or intermittent flare-ups during service of a 
pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, not just the symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Green v. Derwinski, 1 Vet. App. 320, 323 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran's September 1968 enlistment examination report did not contain any notation regarding a foot condition.  His service treatment records (STRs) are silent for any complaint, diagnosis, or treatment of a foot disorder.  At his February 1972 separation examination, no foot problems or diagnoses were noted.  In a January 1991 finding, it was determined that there were no additional STRs than those already added to the claims file.  In lay statements, the Veteran stated he did not suffer from any foot problems prior to service.  He has described symptoms beginning in boot camp with pain in his feet.  He further related trouble with excessive sweating, the skin peeling off the bottom of his feet, and a form of jungle rot fungus that caused discolored and brittle toenails.  

As noted above, initial treatment records after service are unavailable.  The Veteran has stated that he first saw a doctor post-service in 1973 for his foot problems or that he began treatment in 1975.  He contended that prior to that time, he treated his feet himself with over-the-counter medications such as foot salves and powders.  Of the available evidence, a January 1982 private treatment record diagnosed tinea pedis and noted pain upon walking.  In April 1982, a clinical record stated that the Veteran experienced pain in his feet while walking and a dermatological problem.  The clinician noted that the pain was not related to the dermatological problem.  In May 1982, the Veteran complained of aching feet and he was diagnosed with congenital pes planus.  Numerous treatment records throughout the 1980s and 1990s include dermatological diagnoses, including contact dermatitis, scaling lesions, and shoe dermatitis.  In August 2003, the Veteran was diagnosed with plantar fasciitis, tinea pedis, and onychomycosis, and prescribed a topical cream and orthotics.

The Veteran was treated by a private medical provider in November 2004 diagnosing pes planus with plantar fasciitis bilaterally.  He was prescribed orthotics and painkillers.  A letter describing the treatment was submitted in December 2007.  The doctor provided an opinion in a letter submitted in August 2009, stating that the Veteran "complained of pain in both feet.  He relates that he saw someone at the Infirmary about this when he was in the service.  He most likely had the deformity before he was enlisted but it worsened and became painful while he was in the Army."  No evidence or rationale is provided for this conclusion.

The Veteran stated in an April 2016 hearing that when his feet were bothering him in service he would often go to the dispensary, rather than an infirmary or other medical provider, as he felt it was discouraged to be seeing a doctor often.  He was given pain pills for the ache in his feet.  The Veteran and his representative discussed the August 2009 private opinion at the hearing, noting that it did not clarify an association between pes planus and plantar fasciitis and service.  They stated that they would get an updated letter that would provide a nexus statement to associate the conditions to service.  No such letter has been submitted.

In a November 2016 VA examination, the Veteran was diagnosed with pes planus or flat foot, plantar fasciitis, tinea pedis, and onychomycosis.  Pain was indicated on the use of both feet and at manipulation of both feet.  The Veteran stated he used both arch supports and built-up shoes.  

The examiner was asked to identify all diagnoses and determine whether they were congenital or acquired.  He reported that tinea pedis, onychomycosis, and plantar fasciitis are acquired conditions, and pes planus may be congenital or acquired.  In this case, the examiner was unable to state a percentage probability of congenital or acquired pes planus without speculation.  He based his opinions on a full review of the medical record, including the August 2009 private opinion.  He stated that because that opinion gave no evidence to support it, he was unable to say that pes planus was evident on entry into service, as medical records indicated that was not the case.  The examiner thus concluded that it was less than a 50% probability that pes planus increased in severity during service as the medical records did not show documentation of such occurring and the separation examination report did not indicate the condition.  

The VA examiner also was unable to state that the acquired conditions of plantar fasciitis, onychomycosis, and tinea pedis had an onset during service as the medical records failed to document such and the separation examination report did not indicate the conditions.  

A. Pes Planus

At the outset, the Board notes that although the August 2009 private medical opinion appears to claim that the Veteran's pes planus is congenital, there is no evidence or rationale provided to support this contention, nor is there clear and unmistakable evidence in the claims file of any foot condition preexisting service.  The Veteran himself has stated numerous times that he did not experience any foot pain or other problems prior to basic training.  The VA examiner was unable to provide an opinion as to whether the condition was congenital or acquired without resorting to speculation.  The Board finds that a claim to service connection based on aggravation of a preexisting condition is not warranted, given the facts available.  Therefore, the analysis will be limited to whether a bilateral foot disorder was incurred in service.

The Board also finds that the August 2009 private opinion is not probative as to nexus.  Although it offers an opinion on the etiology of the Veteran's pes planus, it offers no rationale to support that opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04  (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124  (2007).  The Veteran and his representative conceded as much at the April 2016 hearing.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The United States Court of Veterans Appeals (Court) has stated that a Veteran's statements regarding the continuity of symptomatology (pain) are competent when they relate to an observable condition; pes planus is the type of condition that lends itself to observation by a lay witness.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Therefore, a lay witness such as the Veteran is competent to report that he suffered from flat foot or experienced pain frequently.  However, all evidence must be considered according not only to its competency, but also its credibility.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

As noted above, the STRs are silent for any diagnosis or complaint relating to a foot condition.  Although a lack of contemporaneous medical evidence does not automatically constitute substantive negative evidence, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  Though there is no evidence of treatment of a foot disorder in service, the Veteran does have numerous STRs that indicate he sought treatment frequently for other conditions, especially for headaches and pseudofolliculitis barbae symptoms.  It is reasonable to conclude that if he sought treatment for those conditions, he would seek treatment for or complain of pain in his feet if experiencing such, as well.

The Veteran stated that he first saw a doctor after service in 1973 or 1975 for his foot problems, but the medical records for this timeframe are unavailable.  The Board notes that when a veteran's records are unavailable through no fault of his own, there is a heightened obligation for VA to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); O'Hare v. Derwinski, 1. Vet. App. 365, 367 (1991).  The available VA and private treatment records do show repeated complaints of dermatological issues but do not contain complaints of pain separate from a dermatological issue until April 1982, and do not contain a diagnosis of pes planus until November 2004, many years after service.

The Board finds most probative the lack of contemporaneous medical treatment records for foot complaints in the STRs, despite many other instances of medical treatment in service; the separation examination report which indicates no foot conditions were observed; the gap in time until a diagnosis for pes planus; and the lack of any competent and credible medical evidence associating pes planus with service.  Therefore, while the Board takes note of the Veteran's complaints and his theory of the claim, the evidence weighs against a claim for service connection for bilateral pes planus.  As such, the preponderance of the evidence is against the claim of service connection and this aspect of the appeal is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

B.  Tinea Pedis, Onychomycosis, and Plantar Fasciitis

As with the pes planus disability, there are no medical records in service regarding symptoms of or treatment for tinea pedis, onychomycosis, or plantar fasciitis.  The Veteran has contended symptoms in service such as blistering, irritation, weakness, and abnormality of his toenails.  Although he is competent to observe such symptoms, the diagnoses of tinea pedis, onychomycosis, and plantar fasciitis involve complex medical subjects for which he is not competent to render a medical opinion regarding etiology.  As such, the question of etiology may not be competently addressed by lay evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d at 1372; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The competent and credible medical evidence of record that evaluates the true nature of his bilateral foot condition is based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners and treating medical professionals have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the Veteran's claimed foot disability.

The November 2016 VA examiner did not find that a foot disability had its onset in service, due to the lack of evidence of treatment or of any notation on the separation examination.  There is no further medical evidence showing the symptoms the Veteran observed during service are indicative of these more recently diagnosed disabilities.  Therefore, the evidence weighs against a claim for service connection for tinea pedis, onychomycosis, or plantar fasciitis.  As such, the preponderance of the evidence is against the claim of service connection and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

II.  Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The regulations do not give past medical reports precedence over current findings.  Id.  Staged ratings are, however, appropriate for an increased rating claim when there are distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 506 (2007).

In a September 2005 rating decision, the Veteran was granted service connection for PFB and assigned a noncompensable evaluation, effective August 18, 1997.  In a January 2006 rating decision, the evaluation was increased to 10 percent disabling, effective September 23, 2005.  The Veteran submitted a claim for an increased rating on March 25, 2010.  Written statements from the Veteran describe how he has irritation, pain, itchiness, and scars on his face.  At the April 2016 Board hearing, he stated that the condition is aggravated from shaving and produces irritation of the face and neck.

Disabilities of the skin are rated under 38 C.F.R. § 4.118.  The Veteran's PFB was originally rated under DC 7814, which has since been eliminated.  VA amended that portion of the Schedule for Rating Disabilities pertaining to scars in 2002, and as of the January 2006 rating decision, the disability has been rated under DC 7899-7813.  VA again amended that portion of the Schedule for Rating Disabilities pertaining to scars in 2008.  As set forth in the Federal Register, the revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  The Veteran's claim for an increased rating was received in March 2010.  Therefore, the revised criteria apply and the PFB disability will be considered under all relevant diagnostic codes.

Under DC 7813, dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area, tinea cruris) is rated as disfigurement of the head, face, or neck (DC 7800), scars (DC 7801, 7802, 7803, 7804, 7805), or dermatitis (DC 7806) depending upon the predominant disability.  38 C.F.R. § 4.118, DC 7813. 

Under DC 7806, a noncompensable rating is warranted for less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is warranted for at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted for more than 40 percent of the entire body or exposed area affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

Under DC 7800, a 10 percent evaluation is warranted for scars of the head, face, and neck when there is one characteristic of disfigurement.  A 30 percent evaluation requires visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  A 50 percent evaluation requires visible or palpable tissue loss and two features with gross distortion or asymmetry, or with four or five characteristics of disfigurement.  An 80 percent evaluation requires visible or palpable tissue loss and three or more features with gross distortion or asymmetry, or with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800 (2016).

In Note 1 under DC 7800, the eight characteristics of disfigurement are: a scar 5 or more inches in length, scar at least one-quarter inch wide at its widest part, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, skin hypo-or hyperpigmented in an area exceeding six square inches, skin texture abnormal (irregular, atrophic, shiny, scaly, etc) in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six square inches, and skin indurated and inflexible in an area exceeding six square inches.

The Veteran underwent a VA examination in March 2010 where he contended that the bumps created by his PFB never clear up, despite the fact that he never smooth-shaves and is using benzoyl peroxide to keep the condition in check.  The examiner determined that the total body surface area of involvement was 2 percent and the exposed body service area involved was 2 percent.

At another VA examination in November 2010, the examiner observed eight papules of the right anterior neck, three papules of the left anterior neck, and two papules on the chin.  There was no disfigurement, induration, inflexibility, acne, or chloracne indicated.  Some papules had hyperpigmentation.  The area of involvement was determined to be 2 percent total and exposed.  The affected area was four square centimeters total.

A June 2011 VA examination indicated there was some scarring on the Veteran's face, but no inflammation or nodules present.  Eight to ten papules over the anterior neck area below the chin with hyperpigmentation were observed and were slightly tender to palpation, though not inflamed.  Approximately 1 percent of his total body surface area and 2 percent of his exposed body surface area were involved.

A September 2016 VA dermatology consultation noted several conditions on different areas of the Veteran's body, but did not make a notation for PFB or any conditions on his face or neck.

A November 2016 VA examination found symptoms of intermittent occurrences of PFB that limited shaving and required the use of benzoyl peroxide.  The use of the medication was determined to be six weeks or more, but not constant usage.  The examiner determined that less than 5 percent of the total body area and less than 5 percent of the exposed area were affected.  Several punctate of scarring were observed on the Veteran's face.  The examiner added that the Veteran used no systemic medication or immunosuppressives for his condition, based on the medical records, and suffered no limitation of function.  He further noted that the September 2016 dermatological consultation made no note of the condition.

The RO has evaluated the Veteran's disability as analogous to dermatitis under Diagnostic Code 7806.  The Veteran's PFB is manifested by sometimes painful or itchy bumps/rashes which appear in mostly in the neck area and are made worse by shaving.  He treats the conditions with topical creams.  Since March 25, 2009, there is no evidence that the Veteran had, at any time, 20 to 40 percent of the entire body or exposed body area affected.  Further, the Veteran did not undergo systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more during the past twelve-month period.  This evidence is not contradicted by the Veteran's VA examination results and his treatment records, which show that the condition affected only parts of the face and neck intermittently, and that he is prescribed a benzoyl peroxide gel.  

The Board has also considered whether Diagnostic Code 7800 could be applied to allow for higher ratings.  38 C.F.R. § 4.118, DC 7800.  The Veteran's own descriptions of this disorder, however, clearly characterize the predominant disability as an actively recurring rash/bumps that cause itching, pain, and irritation.  At no time has the Veteran indicated that the disorder's primary feature is the scarring that his PFB papules have caused.  Further, the November 2010 VA examiner observed no disfigurement, induration, or inflexibility and any hyperpigmentation did not exceed four square centimeters.  No hyperpigmentation was noted at the most recent November 2016 examination.  Although the November 2016 VA examiner failed to describe the size of the punctate of scarring he observed on the Veteran's face, that missing information alone, even if it were to fit the criteria of a disfiguring characteristic, would not allow for a higher rating without evidence of another disfiguring characteristic.  As no other characteristic is indicated, its omission is inconsequential.

At no point was visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or two or three characteristics of disfigurement found upon examination.  Thus, a rating higher than 10 percent could not be assigned under DC 7800, and the Board therefore finds that no higher rating is warranted under these alternate criteria.

The Board finds that the preponderance of the evidence is against granting a higher rating.  See 38 C.F.R. 3.303(a) (2016).  The benefit of the doubt doctrine is not applicable in this case as there is no doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 57.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."


ORDER

Service connection for a bilateral foot disorder, to include plantar fasciitis, tinea pedis, onychomycosis and pes planus is denied.

A disability rating in excess of 10 percent for pseudofolliculitis barbae is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


